Title: From John Adams to Samuel B. Malcom, 17 June 1812
From: Adams, John
To: Malcom, Samuel B.


                            lcom
                             Quincy June 17. 1812
                        

I lost no time, in writing to Mr Madison, and  to all I could Say in your favour inclosed your original Letter which had a frankness a Sort of honesty, and a Species  Veri in it, which I was confident you would do you no harm. I added an affectionate recommendation of my own. Your Letter has been returned to me, as I requested, with information that the office had been given to another, before my Letter was received. In my Letter I said “I believe there is no reasonable Objection to his Politicks”! This was hazarding Somewhat, because I really did not know your present political opinions. But I Said it upon this Principle, that mere diversity of Sentiments concerning public Men or measures ought not invariably, and indeed very rarely to be a Criterion to determine the Selection to public Offices. This is and has been invariably my Opinion through my whole Life and if it had been then that of your Brother in Law Hamilton and his implicit Believer Washington, this Country would have been in a very different Situation. But you know the damnable IntTollerance and dispotism of Party.
Now Sir, let me ask you do you know the Politicks of your State? Have you, in your mind the History of it? Have you investigated the Causes of the Surprising and unexampled Support of the Clintons for five and thirty years. Have you considered the Parties of Presbyterians and Episcopalians?of Irish and English? of Germans and both Irish and English. Do you know the Contest between the Familys of De Lancees and Livingstones, between the Livingstons and Schuylers? Between the Livingstons and Clintons, and the Schuylers and Clintons? Do you know that Family Feuds constitute the History of the World?
If you read the public Prints, you must have Seen that Jacky Cracky has not forgotten “The Raggamuffins.” You remember that instead of fighting the Officers who hustled him according to Maxims which he had vapour and blu he Sent like a Baby to me a whining Sniveling Comp of his Priviledge. The ignorant Boy did not know the  Priviledge nor the Trybunal whose right it was to judge.  to the House and turned the laugh of the Nation and the  The continental Laugh was So loud that it has Stunned  He dreams of it in the night. He raves about it in the day in Congress and out. Poor Fellow; I pity him. Human Nature in his forlorn Situation is always an Object of tender Compassion.
How far are you from Vander kemp? How far from Col Smith? Who has been appointed Judge in your district?
The Ages of Felton, Ravaillac and Damien have come again. The assassination of Mr Percival in the Lobby of the House of Commons is a lamentable and deplorable Event, notwithstanding his hostility of America. I do not wish the world to be ridded of Percivals by Assassination any more than of Hamilton by duelling. .
We Sincerely grieve with you and Mrs Malcom on the loss of your Children.
I forgot to mention that I wrote to Mr Jefferson as well as Mr Madison on your Subject. But you were a day after the Fair,
I am your Friend and Servant

John Adams